Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 15-BG-851


                  IN RE ATHANASIOS BASDEKIS, RESPONDENT


                             A Member of the Bar


                  of the District of Columbia Court of Appeals


                         (Bar Registration No. 463692)


      On Report and Recommendation of Hearing Committee Number Nine


                  Approving Petition for Negotiated Discipline


                                (BDN D85-06)


                        (Decided: November 12, 2015)



      Before GLICKMAN and FISHER, Associate Judges, and NEBEKER, Senior
Judge.
                                          2


PER CURIAM: This decision is issued as non-precedential. Please refer to D.C. Bar

R. XI, § 12.1 (d) governing the appropriate citation of this opinion.




      In this disciplinary matter, Hearing Committee Number Nine (“Committee”)

recommends approval of a petition for negotiated attorney discipline.          The

violations stem from respondent Athanasios Basedekis’s neglect of six clients that

occurred from 2002 to 2006.




      Based upon respondent’s recognition that he neglected client matters, he

admittedly violated seven rules of the District of Columbia Rules of Professional

Conduct over that period. These violations all stemmed from respondent’s alcohol

dependence, and therefore, the parties stipulated that respondent satisfied his

burden of proof and he met the factors required to mitigate his sanction. See In re

Kersey, 520 A.2d 321 (D.C. 1987) (holding that alcoholism is a mitigating factor to

be considered in determining discipline and identifying factors the court should

consider when evaluating the appropriateness of the recommended discipline in

disciplinary cases involving alcoholism). Additionally, the Committee considered

respondent’s subsequent efforts to address his alcohol dependence and his

cooperation with Bar Counsel as additional mitigating factors, which included
                                         3


participation in an independent medical examination to assess his recovery from

alcohol abuse and ability to practice law. The parties stipulate respondent has been

substantially rehabilitated after receiving treatment for alcoholism since 2011,

poses no current risk to his clients; and that he is not a recidivist risk while he

continues to manage his disorders through Alcoholics Anonymous (“AA”) and

periodic counseling and continues to work in a well-staffed and automated work

environment. As a result, Bar Counsel and respondent negotiated the imposition of

discipline in the form of a four-month suspension, stayed in favor of an eighteen-

month period of unsupervised probation with conditions. If Bar Counsel has

probable cause to believe respondent violated any of the terms of his probation, he

may seek revocation of probation. Further, if respondent changes employment and

the parties cannot agree on any additional condition necessary to prevent a relapse,

Bar Counsel may move to modify probation to include an appropriate additional

condition.   The Committee reviewed this agreement and concluded, after the

limited hearing on the petition, an in camera review of Bar Counsel’s investigative

files and records, and the amendment to the petition for negotiated discipline, that

the petition for negotiated discipline should be approved.




      We accept the Committee’s recommendation because it properly applied

D.C. Bar R. XI § 12.1 (c) to arrive at this conclusion, and we find no error in the
                                          4


Committee’s determination. Furthermore, the Committee considered respondent’s

alcohol dependence, which led to his misconduct, as a mitigating circumstance

pursuant to In re Kersey, respondent taking responsibility for his actions, and his

full cooperation with Bar Counsel. The Committee also considered that, in the

nine years since the time period in question, respondent has achieved success in a

different practice setting, and has had no difficulties with his job and no further

disciplinary complaints. Based upon the record before the court, the negotiated

discipline of a four-month suspension from the practice of law suspended in favor

of an unsupervised probationary period of eighteen months is not unduly lenient

and is supported by discipline imposed by this court for similar actions.1




      In accordance with our procedures in uncontested disciplinary cases, we

agree this case is appropriate for negotiated discipline, and we accept the

Committee’s recommendation. Accordingly, it is




1
  See In re Ryan, 670 A.2d 375 (D.C. 1996) (imposing a four-month suspension
with fitness for intentional neglect of five matters during a two-year period); In re
Kersey, supra (staying a period of suspension in favor of probation based upon
evidence of a disability or addiction that caused the misconduct and proof of
rehabilitation).
                                          5


      ORDERED that Athanasios Basdekis is hereby suspended from the practice

of law in the District of Columbia for the period of four months, execution

suspended in favor of an eighteen month period of unsupervised probation subject

to conditions that respondent not be subject to another opened disciplinary action,

and that he continue treatment with his psychiatrist as frequently as his psychiatrist

deems necessary for respondent to practice in compliance with the Rules of

Professional Conduct, resume quarterly one-on-one counseling sessions with a

professional counselor designated in the amendment to the petition for negotiated

discipline, promptly report any change of employment to Bar Counsel to enable

determination of any additional conditions, notify his employer of the terms of

probation, and attend AA meetings on a regular basis during the period of

probation.




                                                    So ordered.